932 A.2d 873 (2007)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Eric HOLLEY, Petitioner.
Supreme Court of Pennsylvania.
September 4, 2007.

ORDER
PER CURIAM.
AND NOW, this 4th day of September, 2007, the Petition for Allowance of Appeal is GRANTED. The Order of the Superior court is VACATED and the matter is REMANDED to the Superior Court for further proceedings, including a remand to the Court of Common Pleas of Philadelphia County, if necessary, for an evidentiary hearing to determine the responsibility for the absence of trial transcripts from the record certified for appeal and whether Petitioner/Appellant preserved for appellate review the issue of weight of the evidence. If it is determined that the absence of the trial transcripts is attributable to court personnel the Superior court shall resolve the issues preserved for appeal on the merits. See, Commonwealth v. Moses, 560 Pa. 181, 743 A.2d 430 (2000); Commonwealth v. Barge, 560 Pa. 179, 743 A.2d 429 (1999); Cf. Commonwealth v. Williams, 552 Pa. 451, 715 A.2d 1101 (1998).